MEMORANDUM **
■ Antwan Duncan appeals from the 42-month sentence imposed following his guilty-plea conviction for being a felon in possession of a firearm and ammunition, in violation of 18 U.S.C. § 922(g)(1). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
*718Duncan contends that the district court erred in determining that his 1989 conviction for violating California Health & Safety Code § 11352 is a controlled substance offense as defined by U.S.S.G. § 4B1.2. We conclude that the documentation of the conviction, including the transcript of the plea hearing, clearly establishes that the conviction did satisfy all the elements of a controlled substance offense and, therefore, the district court properly determined, using a modified categorical approach, that this conviction constitutes a controlled substance offense as defined by U.S.S.G. § 4B1.2. See United States v. Hernandez-Valdovinos, 352 F.3d 1243, 1247-48 (9th Cir.2003).
Because the sentence imposed was reasonable, we affirm. See United States v. Plouffe, 445 F.3d 1126, 1131 (9th Cir.), cert. denied, — U.S. -, 126 S.Ct. 2314, 164 L.Ed.2d 832 (2006).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.